DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2022 has been entered.
Response to Argument
Applicant's arguments, filed 01/25/2022, with respect to claims have been considered but are moot in view of the new ground(s) of rejection.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 8-11, 15-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rucker et al. (U.S. 20210006991) in view of Jacobs et al. (U.S. 20200245384) and further in view of Granlund et al. (U.S. 20100330988).
For claim 1, Rucker et al. disclose a method, comprising:
receiving, by a network device (item 110 in fig. 1) from a client (items 151-154 in fig. 1), a communication link to access a data source; selecting, by the network device responsive to receiving the communication link, a connection between the network device (item 110 in fig. 1) and one of a first registered cellular device (item 121 in fig. 1) or a second registered cellular device (item 122 in fig. 1) via which the network device is to transmit network traffic corresponding to the request, wherein the first registered cellular device and the second registered cellular device are registered with the network device and having a respective cellular connection; and transmitting, by the network device, network traffic corresponding to the communication link from the client via the connection to the data source (at least [0015]-[0016], [0019], [0025].  The gateway device 110 communicates via a local network 140 with various machines. The machines that communicate with the gateway device 110 using the local network 140 may also be referred to as client machines, client devices, or clients.  Furthermore, the gateway device 110 communicates with a first cellular network 121 and a second cellular network 122, for example, to provide services that allow payment transactions to succeed with a high degree of probability. The first cellular network 121 and the second cellular network 122 may be independent mobile networks. The gateway device 110 may be operating with communication link 131 to the first cellular network 121 as the primary interface and communication link 132 to the second cellular network 122 as the backup interface. The default route may be through the primary interface.  The gateway device can provide connections to the Internet for machines that communicate with the gateway device via the wired communication module 241 or the wireless communication module 242. The gateway device provides the connections to the Internet using the first cellular module 211 and the second cellular module 212.  In other words, when the gateway receives a communication link to access to the Internet from the clients, the gateway selects the first cellular network 121 for transmitting network traffic.) However, Rucker et al. do not disclose a request, a short range, a first registered mobile device and a second registered mobile device
	In the same field of endeavor, Jacobs et al. disclose a request to access a data source (at least Fig. 1, 17 and [0062], [0066] and [0069].   The extender device 105 is configured to wirelessly transmit a request to access an application server 113 over more than one MNO base stations 107a-c.  The core servers 109 can communicate user network traffic to a network 111 which is then communicated to an application server 113 that executes a process requested by the consumer device 103.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Rucker et al. as taught by Jacobs et al. for purpose of expanding the cellular coverage and/or increasing communication performance. 
the first user equipment 104 uses the received information to decide which access network is likely to provide the best signal. Once that access network has been selected, the user equipment 104 is arranged to start accessing this particular network without measuring the other access networks.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Rucker et al. as taught by Granlund et al. for purpose of selecting an access network for use by the first mobile communication device in dependence on said information.
For claim 5, the combination of Rucker et al., Jacobs et al. and Granlund et al. disclose the method of claim 1.  Furthermore, Rucker et al. disclose receiving, by the network device from the client, a priority of the first mobile device relative to the second cellular device; and selecting, by the network device, the connection between the network device and the first mobile device via which the network device is to transmit the network traffic corresponding to the request based on the priority from the client (at least [0024] and [0033].  The use of two cellular interfaces can greatly improve the availability of communication services. That is, the gateway device may determine that Granlund et al. disclose the short range connection between the network device and the first mobile device or the second mobile device (at least Fig. 2, [0062] and [0070]-[0071].  The first user equipment 104 sends an enquiry to the neighbouring user equipment. The first user equipment 104 broadcasts the enquiry to the neighbouring user equipment 110, 106 and 108.   The user equipment 110, 106 and 108 are each arranged in response to the query message to respond to the query mechanism. After receiving these responses, the first user equipment 104 uses the received information to decide which access network is likely to provide the best signal. Once that access network has been selected, the user equipment 104 is arranged to start accessing this particular network without measuring the other access networks.)
For claim 6, the combination of Rucker et al., Jacobs et al. and Granlund et al. disclose the method of claim 1.  Furthermore, Granlund et al. disclose establishing, by the network device, a first short range connection with the first mobile device; and establishing, by the network device, a second short range connection with the second mobile device wherein one of the first short range connection or the short range connection comprises one of a Bluetooth connection or a Wi-Fi connection (at least [0107]. The ad-hoc network may be created using short range radio technology, for example wireless local area network (WLAN) or Bluetooth (trademark). The ad-hoc network may be a mobile ad-hoc network (MANET).)

For claim 9, the combination of Rucker et al., Jacobs et al. and Granlund et al. disclose the method of claim 9.  Furthermore, Granlund et al. disclose switching, by the network device, from the first connection to the second connection for which to route network traffic based on the one or more first conditions and the one or more second conditions (at least Fig. 2, [0062] and [0070]-[0071].  The first user equipment 104 sends an enquiry to the neighbouring user equipment. The first user equipment 104 broadcasts the enquiry to the neighbouring user equipment 110, 106 and 108.   The user equipment 110, 106 and 108 are each arranged in response to the query message to respond to the query mechanism. After receiving these responses, the first user equipment 104 uses the received information to decide which access network is likely to provide the best signal. Once that access network has been selected, the user equipment 104 is arranged to start accessing this particular network without measuring the other access networks.)
For claim 10, the combination of Rucker et al., Jacobs et al. and Lindoff et al. disclose the method of claim 9.  Furthermore, Granlund et al. disclose switching from the first connection to the second connection is performed based on a comparison of the one or more first conditions to a threshold and a comparison of the one or more second conditions to the threshold (at least Fig. 2, [0062] and [0070]-[0071].  The first user equipment 104 sends an enquiry to the neighbouring user equipment. The first user equipment 104 broadcasts the enquiry to the neighbouring user equipment 110, 106 and 108.   The user equipment 110, 106 and 108 are each arranged in response to the query message to respond to the query mechanism. After receiving these responses, the first user equipment 104 uses the received information to decide which access network is likely to provide the best signal. Once that access network has been selected, the user equipment 104 is arranged to start accessing this particular network without measuring the other access networks.)
For claim 11, the claim has features similar to claim 1.  Therefore, the claim is also rejected for the same reasons in claim 1.
For claims 15-16, the claims have features similar to claims 5-6.  Therefore, the claims are also rejected for the same reasons in claims 5-6.
For claims 18-20, the claims have features similar to claims 8-10.  Therefore, the claims are also rejected for the same reasons in claims 8-10.
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rucker et al. (U.S. 20210006991) in view of Jacobs et al. (U.S. 20200245384) and further in view of Granlund et al. (U.S. 20100330988) and further in view of Jacobs et al. (U.S. 20100279647).
 For claim 7, the combination of Rucker et al., Jacobs et al. and Granlund et al. do not disclose the method of claim 6, further comprising: determining, by the network device, that the first cellular device is out of range from the network device; and routing, by the network device, the network traffic of the first short range connection to the second short range connection.
	In the same field of endeavor, Jacobs et al. disclose determining, by the network device, that the first cellular device is out of range from the network device; and routing, by the network device, the network traffic of the first short range connection to the second short range connection (at least [0005].  The devices that are out of range of the communications network can form a type of mesh network with each other for corroboration and/or collaboration, and the mesh network may extend to devices that continue to relay the collaborated information, that are within range of the network, or that enter into the range, therefore virtually increasing the coverage area of the out-of-range devices.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Rucker et al. as taught by Jacobs et al. for purpose of providing distress messages, with enriched content, to emergency teams, even when the user and/or full cellular coverage isn't available.
. 
Allowable Subject Matter
Claims 2-4 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAI PHUONG whose telephone number is 571-272-7896.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DAI PHUONG/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Date:  3/12/22